                Case 20-11558-KBO              Doc 1663         Filed 02/02/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                       Chapter: 11

 24 HOUR FITNESS WORLDWIDE, INC.,                             Case No. 20-11558 (KBO)
 et al.,                                                      (Jointly Administered)

                                                              RE D.I. 1590
                            Debtors.1

                                  CERTIFICATE OF NO OBJECTION

I, Brya M. Keilson, hereby certify as follows:

          On January 11, 2021, AlixPartners, LLP (“AlixPartners”), Financial Advisor to the Official

Committee of Unsecured Creditors (the “Committee”), filed its Sixth Monthly Fee Application of

AlixPartners, LLP, Financial Advisor to the Official Committee of Unsecured Creditors for

Allowance of Compensation for Services Rendered and for Reimbursement of Expenses for the

Period December 1, 2020 through December 29, 2020 (the “Application”) [Docket No. 1590].

          The deadline to object to the Application was February 1, 2021.

          The undersigned further certifies that after reviewing the Court’s docket in this case, no

formal answer, objection or other responsive pleading to the Application appears thereon.

          Pursuant to the Order (I) Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals and (II) Granting Related Relief [D.I. 544], no further

order is required and AlixPartners is entitled to receive 80% of its fees ($71,514.00) and 100% of

its expenses ($0.00).



   1
     The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour Fitness
United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24 San Francisco
LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS FIT CA LLC
(7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address is 12647 Alcosta
Boulevard., Suite 500, San Ramon, California 94583.
           Case 20-11558-KBO   Doc 1663     Filed 02/02/21    Page 2 of 2




Dated: February 2, 2021                   MORRIS JAMES LLP

                                          /s/ Brya M. Keilson
                                          Eric J. Monzo (DE Bar No. 5214)
                                          Brya M. Keilson (DE Bar No. 4643)
                                          500 Delaware Avenue, Suite 1500
                                          Wilmington, DE 19801
                                          Telephone: (302) 888-6800
                                          Facsimile: (302) 571-1750
                                          E-mail: emonzo@morrisjames.com
                                          E-mail: bkeilson@morrisjames.com

                                          -and-

                                          Cathy Hershcopf (admitted pro hac vice)
                                          Michael Klein (admitted pro hac vice)
                                          Lauren A. Reichardt (admitted pro hac vice)
                                          COOLEY LLP
                                          55 Hudson Yards
                                          New York, NY 10001
                                          Telephone: (212) 479-6000
                                          E-mail: chershcopf@cooley.com
                                                  mklein@cooley.com
                                                  lreichardt@cooley.com

                                          -and-

                                          Cullen D. Speckhart (admitted pro hac vice)
                                          Olya Antle (admitted pro hac vice)
                                          COOLEY LLP
                                          1299 Pennsylvania Avenue, NW
                                          Washington, DC 20004
                                          Telephone: (202) 842-7800
                                          E-mail: cspeckhart@cooley.com
                                                  oantle@cooley.com

                                          Counsel to the Official Committee of
                                          Unsecured Creditors of 24 Hour Fitness
                                          Worldwide, Inc., et al.,




                                     2
